Schoonover, J.
We think the evidence in this case fully sustains the judgment of the court. There was no collusion between the Deming Investment Company and Bayless. The Deming Investment Company purchased the lots in good faith, and it clearly *443appears that the certificate was issued to the owner of the land instead of the purchaser at the tax sale, by mistake.
It is well settled that the owner of land under legal obligation to pay the taxes thereon, can obtain no independent title by purchase at a tax sale. Such purchase amounts to a redemption of the land from the taxes. This rule, however, cannot be applied to the facts in this case. The owner did not purchase the land at the tax sale. The lots were sold to the Deming Investment Company, and the certificate issued to the owner, Bayless, by mistake. Bayless purchased the land subject to, but without assuming, the payment of the tax lien.
From these facts we conclude that, Bayless having* purchased the land after the taxes for 1887 became a lien upon it, but without assuming their payment, a tax-sale certificate issued to him by mistake and by him assigned to the real purchaser at the tax sale, will not operate as a payment by him of the tax lien.
The judgment of the District Court will be affirmed.